mok-m
                               ELECTRONIC RECORD




COA #      05-14-01020-CR                        OFFENSE:        31.07


           Jose Ramiro Delarosa v. The State
STYLE:     0f Texas                              COUNTY:         Dallas

COA DISPOSITION:      DISMISSED                  TRIAL COURT:    283rd Judicial District Court


DATE: 10/2/2014                   Publish: NO    TC CASE #:      F-1452888-T




                        IN THE COURT OF CRIMINAL APPEALS


         Jose Ramiro Delarosa v. The State of
STYLE:   Texas                                        CCA #:     _

          S-tef^.s                    Petition                     on: p/fA
                                                      CCA Disposition: frM'ff ^a,/Ao^
FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:        Yt?*?-^
                                                      JUDGE:          /tfC/*#AJ>S»^
DATE:    ^fAtJiMfy      H
                                                      SIGNED:                            PC: _

JUDGE:       fii^ fMsU*^-               ^^            PUBLISH:                           DNP:




                                                                                          MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:




                                                                             ELECTRONIC RECORD